Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 9, 12-13,  are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinton et al. (GB 2502100A, hereinafter Vinton) in view of Smadani (US PAT: 9,179,078).
Regarding claim 1, Vinton discloses: A video conference system, comprising: a transmitter device, comprising: a transmitter control unit (implied in as much as abstract discloses: transmitter unit ), coupled to a video output port of an information system (18, fig. 1) and configured to receive a first video data from the video output port (abstract); a transmitter input interface, coupled to a first video source and configured to receive a second video data from the first video source; a transmitter video circuit, configured to combine the first video data and the second video data as a combined video data; and a first wireless transmission module, configured to transmit the combined video data: and a receiver device, coupled to a display device, wherein the receiver device comprises: a second wireless transmission module, configured to receive the combined video data and transmit the combined video data to the display device (11, fig. 1; abstract; page 3 lines 8 – 18;  line page 8, line 10 – page 9, line 8; page 13, line 10 – page 14, line 27 ).
Regarding claim 9, Vinton discloses: A video conference system, comprising: a transmitter device, comprising: a transmitter control unit (implied in as much as abstract discloses: transmitter unit ), coupled to a video output port of an information system (lap top 18, fig. 1) and configured to receive a combined video data from the video output port, wherein the information system has an information system video circuit and obtains a first video data when processing an input file data; a transmitter input interface, coupled to the transmitter control unit and a peripheral device (this is implied in as much as the reference discloses lap top computer for presentation) and configured to receive a user operation data from the peripheral device; a transmitter output interface, coupled to the information system and the transmitter control unit and configured to transmit the user operation data to the information system, wherein the information system video circuit combines the first video data and the user operation data as the combined video data; and a first wireless transmission module, configured to transmit the combined video data: and a receiver device, coupled to a display device, wherein the receiver device comprises: a second wireless transmission module, configured to receive the combined video data from the first wireless transmission module and transmit the combined video data to the display device (11, fig. 1; abstract; page 3 lines 8 – 18;  line page 8, line 10 – page 9, line 8; page 13, line 10 – page 14, line 27; claim 2 ; claim 13; claim 17; claim 18 ).
Vinton differs from the claims 1, 9 in that he does not specifically disclose under lined limitations in the claims such as configured to receive a second video data from the first video source; a transmitter video circuit, configured to combine the first video data and the second video data as a combined video data; system video circuit combines the first video data and the user operation data as the combined video data.
However, Samadani discloses: a transmitter video circuit, configured to combine the first video data (222-1, fig. 2) and the second video data (222-2, fig. 2)as a combined video data; system video circuit (230, fig. 2) combines the first 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Vinton’s system to provide for the following: such as configured to receive a second video data from the first video source; a transmitter video circuit, configured to combine the first video data and the second video data as a combined video data; system video circuit combines the first video data and the user operation data as the combined video data as this arrangement would improve presentation system by providing combined video stream to audience to fully comprehend the presentation as taught by Smadani.
Regarding claims 4-5,  Vinton further discloses:  while Vinton discloses: wherein the transmitter video circuit comprises a scalar controller, wherein the transmitter video circuit comprises an audio processing circuit (page 14 lines 20); he does not specifically disclose: the scalar controller comprises an image combining circuit, and the image combining circuit combines a video part of the first video data and a video part of the second video data as a video part of the combined video data, the audio processing circuit combines an audio part of the first video data and an audio part of the second video data as an audio part of the combined video data.
	However, Samdani discloses: the scalar controller comprises an image combining circuit, and the image combining circuit combines a video part of the first video data and a video part of the second video data as a video part of the combined video data, the audio processing circuit combines an audio part of the first video data and an audio part of the second video data as an audio part of the combined video data (fig. 2; col. 1 lines 17-19; col. 4, line 55 – col. 5, line 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Vinton’s system to provide for the following: the scalar controller comprises an image combining circuit, and the image combining circuit combines a video part of the first video data and a video part of the second video data as a video part of the combined 
Regarding claims 7, 12, Vinton further discloses: wherein the transmitter device further comprises a first network interface, the receiver device further comprises a second network interface, and the transmitter device transmits the combined video data to the receiver device through the first network interface and the second network interface, wherein the transmitter device further comprises a first network interface, the receiver device further comprises a second network interface, and the transmitter device transmits the combined video data to the receiver device through the first network interface and the second network interface (page 7 lines 23-26; page 14 lines 16-26).
	Regarding claims 8, 13, Vinton further discloses: wherein the video output port of the information system is a high-definition multimedia interface (HDMI) video port, and the transmitter device further comprises an extended display identification data (EDID) code and provides the EDID code to the HDMI video port to perform reading; or the video output port of the information system is a Type-C USB connection port, and the transmitter device is coupled to the video output port of the information system through a connection line supporting a Type-C USB alternative mode (page 13 lines 10-13).
Claims 2-3, 6, 10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinton in view of Smadani as applied to claims 1, 9 above, and further in view of Kim (US 2013/0314421A1).
The combination differs from claims 2-3, 10, 14 in that it does not specifically disclose: wherein the  transmitter input interface is further coupled to a peripheral device and receive a user operation data from the peripheral device, and the transmitter video circuit combines the first video data, the second video 
However, Kim discloses: wherein the  transmitter input interface is further coupled to a peripheral device and receive a user operation data from the peripheral device, and the transmitter video circuit combines the first video data, the second video data and the user operation data as the combined video data, wherein the peripheral device is selected from a group consisting of a mouse, a touch pad and a handwriting pad, and the user operation data Is a user marked presentation data, wherein the information system further comprises a system end input interface coupled to a system end video source and configured to receive a second video data from the system end video source, and the information system video circuit combines the first video data, the second video data and the user operation data as the combined video data (paragraph: 0014; 0046-0047; 0057; 0074).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination to provide for the following: wherein the  transmitter input interface is further coupled to a peripheral device and receive a user operation data from the peripheral device, and the transmitter video circuit combines the first video data, the second video data and the user operation data as the combined video data, wherein the peripheral device is selected from a group consisting of a mouse, a touch pad and a handwriting pad, and the user operation data Is a user marked presentation data, wherein the information system further comprises a system end input interface coupled to a system end video source and configured to receive a second video data from the system end video source, and the information system video circuit combines the first video data, the second video 
The combination differs from claims 6, 11 in that it does not specifically disclose: wherein the transmitter input interface is a USB (Universal Serial Bus) interface port, the first video source is a camera, and the camera transmits the second video data to the transmitter device video circuit through the USB interface port.
However Kim discloses: wherein the transmitter input interface is a USB (Universal Serial Bus) interface port, the first video source is a camera, and the camera transmits the second video data to the transmitter device video circuit through the USB interface port (paragraph: 0047; 0084).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination to provide for the following: wherein the transmitter input interface is a USB (Universal Serial Bus) interface port, the first video source is a camera, and the camera transmits the second video data to the transmitter device video circuit through the USB interface port as this arrangement would provide well-known interface to facilitate presentation as taught by Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 9,804,731) to Balgo et al. discloses: emissive surfaces and workspaces and apparatus which teaches:  A conferencing arrangement and method for sharing information within a conference space, the arrangement comprising a common presentation surface positioned within the 
--(US 2014/0232814A1) discloses: system and method for managing presentation which teaches: The system and method capture an image of a presenter of a presentation. The image of the presenter may be a still image or a video stream. In one embodiment, the image of the presenter has the background removed. An image of the presentation is captured. The image of the presentation may be a still image or a video stream. A transition, such as a gesture or movement of the presenter is detected. In response to the detection of the transition, an image of the presenter is superimposed on the image of the presentation to create a combined image. Alternatively, in response to the transition, the image of the presenter is removed from the presentation. The combined image or the image of the presentation with the image of the presenter removed is then sent to participants viewing the presentation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651